Case 18-18075-jkf   Doc 47   Filed 09/19/19 Entered 09/19/19 14:32:05   Desc Main
                             Document      Page 1 of 3
Case 18-18075-jkf   Doc 47   Filed 09/19/19 Entered 09/19/19 14:32:05   Desc Main
                             Document      Page 2 of 3
Case 18-18075-jkf     Doc 47     Filed 09/19/19 Entered 09/19/19 14:32:05   Desc Main
                                 Document      Page 3 of 3




       09/19/2019




  /s/ Polly A. Langdon, Esquire for Trustee



       09/19/2019
